This opinion is subject to administrative correction before final disposition




                               Before
                 GASTON, LAWRENCE, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Dallas J. BRAMLETTE
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                            No. 202000157

                        Decided: 27 January 2021

   Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Stephen F. Keane

 Sentence adjudged 21 April 2020 by a special court-martial convened
 at Marine Corps Air Station Miramar, California, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: confine-
 ment for twelve months and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Shawn K. Collins, JAGC, USN

                              For Appellee:
                           Brian K. Keller, Esq.

                        _________________________

         This opinion does not serve as binding precedent,
          but may be cited as persuasive authority under
           NMCCA Rule of Practice and Procedure 30.2.
             United States v. Bramlette, NMCCA No. 202000157
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2